                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL J. KRIZ,

                    Plaintiff,                                8:20CV110

      vs.
                                                 MEMORANDUM AND ORDER
DR. SANAT K. ROY, Psychiatrist; DR.
SHANNON BLACK, Psychologist;
TERRY CURTIS, Box Butte County
Attorney; and JEAN RHODES,
Chairman, Box Butte County Mental
Health Board;

                    Defendants.


      Plaintiff Michael J. Kriz, a non-prisoner,1 filed a Motion for Leave to
Proceed in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion and
accompanying financial documents (filing no. 3), the court finds that Plaintiff is
financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for the court to conduct an initial
review of his claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal

      1
          Plaintiff’s Complaint (filing no. 1) indicates he is committed to a state mental
institution. Thus, Plaintiff is not a “prisoner” within the meaning of the PLRA. See Reed
v. Clarke, No. 4:04CV3168, 2005 WL 1075092, at *1 n.1 (D. Neb. May 5, 2005) (“The
plaintiff is presently in the Lincoln Regional Center pursuant to a mental health
commitment. The Prison Litigation Reform Act (‘PLRA’) does not apply to persons in
custody pursuant to the Mental Health Commitment Act, as the definition of ‘prisoner’ in
the PLRA does not include a person involuntarily committed for reasons of mental
health.”) (citing Kolocotronis v. Morgan, 247 F.3d 726, 728 (8th Cir.2001)).
course of business and will address Plaintiff’s pending motion for the appointment
of counsel at that time.

      Dated this 3rd day of April, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
